Exhibit 10.30

 

THE NEIMAN MARCUS GROUP, INC.

 

RESTRICTED STOCK UNIT AGREEMENT

ISSUED PURSUANT TO 1997 INCENTIVE PLAN

 

THIS AGREEMENT is made as of the                    day of                ,
20    , by and between THE NEIMAN MARCUS GROUP, INC., a Delaware corporation
(the “Corporation”), and                                          , an employee
of the Corporation or one of its subsidiaries (the “Employee”).

 

Recitals:

 

1.             On January 17, 1997, the Corporation adopted for the benefit of
key employees The Neiman Marcus Group, Inc. 1997 Incentive Plan (the “Plan”),
and the Plan was approved by its stockholders on that date.

 

2.             The Plan is administered by the Compensation Committee (the
“Committee”) of the Corporation’s Board of Directors (the “Board”).

 

3.             At its September 19, 2003 meeting, the Committee authorized the
grant to the Employee under the Plan of shares of Class A Common Stock of the
Corporation, par value $.01 per share (“Common Stock”), with the transferability
thereof to be subject to restriction for a period of time (the “2003 Restricted
Stock”).

 

4.             Prior to the issuance of the 2003 Restricted Stock, the Committee
rescinded the grant thereof and instead authorized the grant to the Employee of
a number of Restricted Stock Units representing a fictional interest in a number
of shares of Common Stock equal to the number of shares of Common Stock subject
to the rescinded 2003 Restricted Stock grant, which Units shall be subject to
the vesting, distribution and other provisions specified herein.

 

 

Agreement:

 

For and in consideration of the mutual covenants hereinafter set forth and for
other good and valuable consideration, it is agreed as follows:

 

1.             Grant of Restricted Stock Units.  The Corporation hereby grants
to the Employee                     Restricted Stock Units (the “Award”),
subject to the vesting schedule described in Section 4 and the requirement that
the Restricted Stock Units may be forfeited to the Corporation under the
circumstances set forth in that Section.

 

--------------------------------------------------------------------------------


 

2.             No Rights as Equity Owner.  This Award of Restricted Stock Units
shall not entitle the Employee to any voting rights, rights upon liquidation or
other rights of owners of the Corporation unless and until shares of Common
Stock are issued to the Employee as provided herein.

 

3.             Dividend Equivalent Rights.  In the event a cash dividend is paid
on the Common Stock while the Employee holds undistributed Restricted Stock
Units that have not been forfeited, whether or not then vested, the Corporation
shall pay to the Employee a cash payment equal to the dividend that would have
been received by the Employee had the number of shares of Common Stock
represented by the Restricted Stock Units been issued and outstanding in the
name of the Employee on the record date established for such dividend.

 

4.             Vesting of Restricted Stock Units and Distribution of Common
Stock; Termination of Employment; Death; Disability; or Retirement.

 

(a)           The Restricted Stock Units granted hereunder shall vest on October
24, 2006 if and only if the Employee is on such date an employee of the
Corporation or one of its subsidiaries (the “Vesting Date”).  On the Vesting
Date, the Corporation shall issue to the Employee a certificate representing a
number of shares of Common Stock equal to the number of Restricted Stock Units
then subject to this Award; provided, however, that the Employee shall have the
right to elect to defer the distribution of all or a portion of the shares of
Common Stock issuable to the Employee on the Vesting Date until a date (the
“Deferred Distribution Date”) selected by the Employee that is at least one year
later than the Vesting Date but on or before the fifth anniversary of the
Vesting Date, in which event the Corporation shall issue a certificate
representing the number of shares of Common Stock subject to such election on
the Deferred Distribution Date or, if earlier, as soon as practicable following
the date of the Employee’s death, a determination of the Employee’s permanent
disability according to paragraph (d) below, or the Employee’s termination of
employment with the Corporation and all of its subsidiaries for any reason.  Any
such election shall be made by the Employee on a form and in a manner acceptable
to the Corporation at least twelve months prior to the Vesting Date and shall be
irrevocable as of the date that is twelve months prior to the Vesting Date.

 

(b)           Subject to the provisions of paragraphs (c), (d) and (e) of this
Section, upon termination of the Employee’s employment with the Corporation and
all of its subsidiaries at a time when the Restricted Stock Units have not
vested, (i) the Employee shall have no rights whatsoever in and to any of the
Restricted Stock Units; (ii) all the Restricted Stock Units shall be forfeited
to the Corporation and shall no longer be outstanding as of the date of such
termination of employment; and (iii) neither the Employee nor any of his or her
heirs, beneficiaries, executors, administrators or other personal
representatives shall have any rights with respect thereto.

 

(c)           If the Employee dies while in the employ of the Corporation or any
of its subsidiaries, the Restricted Stock Units then subject to this Award shall
vest if not yet vested. The person or persons to whom the Employee’s rights
under this Agreement are transferred

 

2

--------------------------------------------------------------------------------


 

by will or the laws of descent and distribution shall be entitled to receive,
within 30 days after presentation to the Secretary of the Corporation of
documentation acceptable to the Secretary establishing the legal rights of such
person or persons, a certificate representing a number of shares of Common Stock
equal to the number of Restricted Stock Units then subject to this Award.

 

(d)           If while in the employ of the Corporation or any of its
subsidiaries the Employee shall become permanently disabled such that the
Employee will be unable to return to his or her employment with the Corporation
or its subsidiaries (as shall be conclusively determined by the Employee
Benefits Committee of the Corporation), the Restricted Stock Units then subject
to this Award shall vest if not yet vested. Within 30 days after the
determination of such permanent disability, the Corporation shall issue to the
Employee a certificate representing a number of shares of Common Stock equal to
the number of Restricted Stock Units then subject to this Award.

 

(e)           If the Employee terminates employment with the Corporation and all
of its subsidiaries prior to the Vesting Date on account of his or her Eligible
Retirement, then a portion of the Restricted Stock Units then subject to this
Award shall vest, with the number to be determined by multiplying the number of
Restricted Stock Units then subject to this Award by a fraction, the numerator
of which is the number of completed months from the date of this Agreement
through the date of Eligible Retirement and the denominator of which is 36. 
Within 30 days after the date of such Eligible Retirement, the Corporation shall
issue to the Employee a certificate representing a number of shares of Common
Stock equal to such number of vested Restricted Stock Units.  The remaining
Restricted Stock Units subject to this Agreement shall be treated in the same
manner as unvested Restricted Stock Units subject to the provisions of Section
4(b).  For purposes of this Agreement, “Eligible Retirement” shall mean the
termination of the Employee’s employment with the Corporation and all of its
subsidiaries on or after the date as of which the Employee (i) is eligible for a
normal retirement benefit on account of reaching normal retirement age under the
terms of The Neiman Marcus Group, Inc. Retirement Plan (or a successor plan), or
(ii) is not less than age 55 and has not less than twenty (20) years of vesting
or credited service under the terms of The Neiman Marcus Group, Inc. Retirement
Plan (or a successor plan); provided that the Employee’s termination of
employment shall not be an “Eligible Retirement” if the Committee shall find
that the Employee was terminated on account of “Cause.”

 

For purposes of this Agreement, “Cause” shall mean, in the Committee’s
reasonable judgment, (i) a breach of duty by the Employee in the course of his
or her employment involving fraud, acts of dishonesty (other than inadvertent
acts or omissions), disloyalty, or moral turpitude, (ii) conduct that is
materially detrimental to the Corporation or any of its subsidiaries, monetarily
or otherwise, or reflects unfavorably on the Corporation or any of its
subsidiaries or the Employee, (iii) the Employee’s failure to comply with or
enforce the Corporation’s or any of its subsidiaries’ policies concerning equal
employment opportunity, including engaging in sexually or otherwise harassing
conduct, (iv) the Employee’s repeated insubordination or failure to comply with
or enforce other personnel policies of the Corporation or any of its
subsidiaries, (v) the Employee’s failure to devote his or her full

 

3

--------------------------------------------------------------------------------


 

working time and best efforts to the performance of his or her responsibilities
to the Corporation or its subsidiaries, or (vi) the Employee’s conviction of or
entry of a plea agreement or consent decree or similar arrangement with respect
to, a felony, other serious criminal offense, or any violation of federal or
state securities laws; provided, however, that with respect to items (iv) and
(v), the Employee has been provided prior written notice of the failure and
afforded a reasonable opportunity to correct.

 

5.             No Guarantee of Employment.  Nothing in the Plan or in this
Agreement shall (i) confer on the Employee any right to continue in the employ
of the Corporation or any of its subsidiaries; (ii) affect the right of the
Employee or the Corporation or any of its subsidiaries to terminate the
employment relationship at any time; (iii) be deemed a waiver or modification of
any provision contained in any agreement between the Employee and the
Corporation or any of its subsidiaries; (iv) be construed as part of the
Employee’s entitlement to remuneration or benefit pursuant to a contract of
employment or otherwise or as compensation for past services rendered; (v)
afford the Employee any rights or additional rights to compensation or damages
as a consequence of the loss or termination of his or her office; or (vi)
entitle the Employee to any compensation or damages for any loss or potential
loss which he or she may suffer by reason of being or becoming unable to vest in
the Restricted Stock Units as a consequence of the loss or termination of his or
her office, employment, or service with the Corporation or any of its
subsidiaries.  A cessation of the Employee’s employment by reason of a leave of
absence of not more than six months approved by the Corporation shall not be
deemed a termination of employment.

 

6.             Changes in Common Stock.  In the event of any reorganization,
recapitalization, stock split, stock dividend, merger, consolidation,
combination of shares or other change affecting the Common Stock, the Committee
shall make such adjustments as it may deem appropriate with respect to the
Restricted Stock Units.  Any such adjustment made by the Committee shall be
conclusive.

 

7.             Tax Withholding.  The Corporation shall take any steps it deems
necessary or desirable to satisfy any obligations imposed by a Federal, state,
local or other governmental entity to withhold taxes; provided, however, that in
furtherance of satisfying such withholding obligations, the Employee shall have
the right (by delivering written notice to the Secretary of the Corporation no
less than 30 days nor more than 60 days prior to the date of distribution) to
have a number of whole shares of Common Stock withheld by the Corporation from
the shares to be issued upon distribution, or to tender to the Corporation other
whole shares of Common Stock, with a value not to exceed the statutory minimum
tax withholding obligation.  In addition, the Employee and/or his or her
beneficiary (including his or her estate) shall bear all taxes on amounts paid
under the Plan to the extent no taxes are withheld, irrespective of whether
withholding is required.

 

8.             Interpretation of Plan and this Agreement.  This Agreement is
being entered into pursuant to the Plan and shall be governed in all respects by
the terms and provisions of the Plan, which are incorporated herein by this
reference.  In the case of any inconsistency between the Plan and this
Agreement, the Plan provisions shall control.  Capitalized terms used and not
defined in this Agreement shall have the respective meanings given them in the
Plan.  As used herein the term “employee” shall mean an employee of the
Corporation or of any subsidiary of the Corporation, and

 

4

--------------------------------------------------------------------------------


 

members of the Board, and the term “subsidiary of the Corporation” shall mean a
subsidiary corporation as defined in Section 424 of the Internal Revenue Code of
1986, as amended.  In all respects, questions of interpretation and application
of the Plan and of this Agreement shall be determined by a majority of the
Committee, as it may from time to time be constituted, and the determinations of
such majority shall be final and binding upon all persons.

 

9.             Choice of Law; Exclusive Forum; Consent to Jurisdiction; Waiver
of Right to Contest Removal and to Jury Trial.  The validity, performance and
enforceability of this Agreement shall be determined and governed by the laws of
the State of Texas, without regard to its conflict of laws principles. The
exclusive forum for any action concerning this Agreement or the transactions
contemplated hereby shall be in a court of competent jurisdiction in Dallas
County, Texas, with respect to a state court, or the Dallas Division of the
United States District Court for the Northern District of Texas, with respect to
a federal court.  THE EMPLOYEE HEREBY CONSENTS TO THE EXERCISE OF JURISDICTION
OF A COURT IN THE EXCLUSIVE FORUM AND WAIVES ANY RIGHT HE OR SHE MAY HAVE TO
CHALLENGE OR CONTEST THE REMOVAL AT ANY TIME BY THE CORPORATION TO FEDERAL COURT
OF ANY SUCH ACTION HE OR SHE MAY BRING AGAINST IT IN STATE COURT.  THE EMPLOYEE
AND THE CORPORATION FURTHER HEREBY MUTUALLY WAIVE THEIR RIGHT TO TRIAL BY JURY
IN ANY ACTION CONCERNING THIS AGREEMENT OR THE TRANSACTION CONTEMPLATED HEREBY.

 

EXECUTED at Dallas, Texas, as of the date appearing in the first paragraph of
this Agreement.

 

 

THE NEIMAN MARCUS GROUP, INC.

 

 

 

 

 

 

 

By

 

 

 

  Nelson A. Bangs,

 

 

  Senior Vice President & General Counsel

 

 

 

 

 

 

 

 

 

 

, Employee

 

5

--------------------------------------------------------------------------------